UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6976


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TODD ANTHONY MITCHELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:15-cr-00055-RGD-DEM-1)


Submitted: November 12, 2020                                Decided: November 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Anthony Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd Anthony Mitchell appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and The Coronavirus Aid,

Relief, and Economic Security Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 16

(2020). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Mitchell, No. 4:15-cr-00055-

RGD-DEM-1 (E.D. Va. June 18, 2020). We deny Mitchell’s motions for bail or release

pending appeal and for appointment of counsel and we dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2